Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-3 and 5-22 are currently pending.
Claim 4 has been cancelled.
Response to Arguments
Applicant’s arguments filed 7/1/2021 have been fully considered but are not persuasive.
Regarding claim 1, applicant argues Zhdanov does not teach taking multi-component induction tool measurements of a three dimensional space from an interior of a nested tubular. Examiner disagrees. Fig 3 of Zhdanov clearly teaches a multicomponent measurement in three dimensions from an interior of a nested tubular. Zhdanov [0038-0039] explicitly teach these measurements as induction tool measurements. 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In this case, applicant notes Zhdanov does not teach detection of tubular properties, but this is not asserted by the rejection to be taught or suggested by Zhdanov. Instead Omeragic is combined to teach these elements of the claims.
Regarding claim 2, applicant argues Zhdanov does not teach the transient measurements of claim 1. Examiner disagrees. As noted by applicant, Zhdanov explicitly describes these measurements as being of transient magnetic fields in Claim 1. Arguing that Zhdanov also teaches other forms of detection does not negate that the reference explicitly teaches transient electromagnetic measurement.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 18-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhdanov (2008/0211507) in view of Omeragic (2017/0176629 previously cited by examiner.
Regarding claim 1, Zhdanov teaches a method of well logging (see [0009]) the method comprising:
taking multi-component induction tool measurements (see [0039]) of a three dimensional space (space surrounding tool Fig 6) from an interior of a nested tubular (Shown in Fig 3) in a borehole (see [0043]) in an earth formation (Fig 6) comprising surveying the three-dimensional space in a plurality of magnetic tensor components (see [0043])
Zhdanov does not explicitly teach wherein the nested tubular is a plurality of nested tubulars and the measurements are responsive to a property corresponding to at least two conductive tubulars of the plurality of nested tubulars; and estimating the property for each of the at least two tubulars using the multi-component induction tool measurements
Omeragic however teaches a similar method of well logging (see [0001]), the method comprising: 
taking multi-component induction tool (Figs 1 and 2 item 16) measurements (see [0030] measurements of the logging tool) of a three-dimensional space (shown in Fig 2) from an interior of a plurality of nested tubulars (30-34) in a borehole in an earth formation (see [0029] and Fig 1), the multicomponent induction tool measurements responsive to a property (thickness, corrosion, 
It would have been obvious to one of ordinary skill in the art at the time of the effectively filed date to modify the method of Zhdanov to include the tubular detection of Omeragic in order to more accurately characterize the area surrounding the sensors and detect faults in the measurement taking apparatus itself. 

Regarding claim 2, Zhdanov in view of Omeragic teaches the method of claim 1 and Zhdanov further teaches taking low frequency sinusoidal frequency domain waveform resistivity measurements (see [0011]); taking transient electromagnetic measurements with the multi-component induction tool (claim 1)

Regarding claim 3, Zhdanov in view of Omeragic teaches the method of claim 2 and Zhdanov further teaches wherein the low-frequency sinusoidal frequency domain waveform resistivity measurements comprise three-dimensional low-frequency sinusoidal frequency domain waveform resistivity measurements (See [0027]), and the transient EM measurements comprise three-dimensional transient EM measurements (Claim 1).

Regarding claim 18 Zhdanov in view of Omeragic teaches the method of claim 1 and Omeragic further teaches wherein taking transient EM measurements with the multi-component induction tool comprises: generating an electromagnetic (EM) field using an EM transmitter of the multi-component induction tool (transmitter 57) to produce interactions between the electromagnetic field and the 

Regarding claim 19, Zhdanov in view of Omeragic teaches the method of claim 1 and Omeragic further teaches comprising performing a joint inversion using the multi-component induction tool measurements and measurement information from at least one other non- electromagnetic sensor to resolve a structural feature relating to at least one tubular of the plurality of nested conductive tubulars (inversion, see [0038] and Fig 3 to determine thickness of individual casings) as combined in claim 1.

Regarding claim 20, Zhdanov in view of Omeragic teaches the method of claim 1 and Zhdanov further teaches wherein taking three-dimensional low-frequency sinusoidal frequency domain waveform resistivity measurements comprises using a multi-frequency measurement (See [0027]).

Regarding claim 21, Zhdanov in view of Omeragic teaches the method of claim 1 and Omeragic further teaches wherein the property comprises at least one of: i) thickness of the tubular (see [0028]) and ii) at least one property of a defect of the tubular (see [0035] ) as combined in claim 1.

Regarding claim 22, Zhdanov in view of Omeragic teaches the method of claim 1 wherein one or more of the plurality of nested tubulars comprises well casing (see [0028]) as combined in claim 1.

Claims 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhdanov in view of Omeragic in view of Sethi (2016/0195635 as cited by applicant).
Regarding claim 15, Zhdanov in view of Omeragic teaches the method of claim 1 and Omeragic further teaches wherein the multi-component induction tool measurements are taken with a multi-component induction tool (Fig 1, 16) but does not explicitly teach wherein the carrier comprises at least one of i) a drill string; ii) coiled tubing; iii) a wireline; iv) slickline; and v) conveyed pipe.
Regarding claim 16, Zhdanov in view of Omeragic does not explicitly teach conducting further operations in the formation in dependence upon the property.
Regarding claim 17, Zhdanov in view of Omeragic does not explicitly teach wherein the further operations comprise at least one of i) geosteering; ii) drilling additional boreholes in the formation; iii) performing additional measurements on the formation; iv) estimating additional parameters of the formation; v) installing equipment in the borehole; vi) evaluating the formation; vii) optimizing present or future development in the formation or in a similar formation; viii) optimizing present or future exploration in the formation or in a similar formation; ix) drilling the borehole; and x) producing one or more hydrocarbons from the formation.
Regarding claim 15, Sethi however teaches a similar method (see [0041] Figs 1-4) including wherein the carrier comprises at least one of i) a drill string; ii) coiled tubing; iii) a wireline; iv) slickline; and v) conveyed pipe (see [0018]).
Regarding claim 16, Sethi further teaches conducting further operations in the formation in dependence upon the property (see [0020];).
Regarding claim 17, Zhdanov in view of Omeragic does not explicitly teach wherein the further operations comprise at least one of i) geosteering; ii) drilling additional boreholes in the formation; iii) performing additional measurements on the formation; iv) estimating additional parameters of the formation; v) installing equipment in the borehole; vi) evaluating the formation; vii) optimizing present 
It would have been obvious to one of ordinary skill in the art at the time of the effectively filed date to modify the method of Zhdanov in view of Omeragic to include the additional operations of Sethi in order to better analyze and characterize the environment resulting in more successful well-drilling operations.

Claims 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhdanov in view of Omeragic in further view of Bittar (2015/0260669 previously cited by examiner).
Regarding claim 13, Zhdanov in view of Omeragic teaches the method of claim 1 and while Omeragic teaches wherein the multi-component induction tool measurements are taken with a multi-component induction tool wherein a housing of the induction tool separates a transmitter and receiver of the multi-component induction tool from the borehole (Figs 1 and 2).
Omeragic does not explicitly teach wherein the housing is substantially non-conductive.
Regarding claim 14, Zhdanov in view of Omeragic does not explicitly teach a substantially non-conductive chassis interior to the housing and measurement circuitry mounted on the substantially   non-conductive chassis such that the substantially non-conductive chassis electrically isolates the measurement circuitry from the other components of the induction tool.
Bittar however teaches a similar method including wherein the housing (101) is substantially non-conductive (see [0016])
Regarding claim 14, Bittar further teaches a substantially non-conductive chassis (107) interior to the housing (Fig 1a) and measurement circuitry mounted on the substantially non-conductive chassis 
It would have been obvious to one of ordinary skill in the art at the time of the effectively filed date to modify the method of Zhdanov in view of Omeragic to include the non-conductive housing and chassis of Bittar in order to better support the components while preventing shorts between elements.
Allowable Subject Matter
Claims 5-12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 5, the prior art of record does not explicitly teach:
magnetizing at least a portion of a first tubular of the plurality of tubulars to generate a spatially varying magnetic field having a magnetic field distribution responsive to abnormalities in the tubular;
taking magnetostatic measurements responsive to the magnetic field distribution from a magnetic sensor array proximate an interior surface of the first tubular to generate magnetic measurement information, the magnetic sensor array comprising a plurality of magnetic sensors distributed in at least two dimensions over a face of a pad.
Claims 6-12 would also be allowable for further limiting allowed claim 5.

The following relevant art was found based on the updated search:
Bergstrom (8,490,717) teaches an average total magnetic field (B.sub.TwR) may be calculated as before during drilling. This value may then be compared to the stationary magnetic field measurements. One may compare the average total magnetic field (B.sub.TwR) to the stationary total magnetic field measurement so as to determine a magnitude of error between the total magnetic field (B.sub.TwR) and 
Itskovitch (2007/0216416) teaches the transient electromagnetic signals 361 corresponding to the different distances of the interface 313 (1 m, 2 m, and 5 m) from the drillbit 311 are again not distinguishable in the case of a tool with the electromagnetic shielding 303, but with no magnetostatic shielding 305. Again, as in FIG. 4, the transient electromagnetic signals 361 for the difference distances are indistinguishable from each other. Also shown is a reference calibration signal 363 obtained when the tool with the electromagnetic shielding 303, but with no magnetostatic shielding 305, is suspended in air. Comparison of FIG. 5 with FIG. 4 shows the electromagnetic shielding 303 made of copper by itself does not improve the resolution, but it does reduce the transient electromagnetic signal intensity from both the earth formation and the metal pipe.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUSTIN R DICKINSON whose telephone number is (571)272-6183. The examiner can normally be reached M-F 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on (571) 272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUSTIN R DICKINSON/Examiner, Art Unit 2867                                                                                                                                                                                                        
/HUY Q PHAN/Supervisory Patent Examiner, Art Unit 2867                                                                                                                                                                                                        41